DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on February 16, 2022. Amendment to the Specification filed on February 16, 2022 is acknowledged. Claims 1, 14, 15, 18, 27, 30-34, 37 and 43 have been amended. Claims 1, 14-19, 27, 30-34, 37, and 39-44 are pending and under examination in this Office action. 

Claim Rejections - 35 USC § 112

Rejection of Claims 1-2, 14-19, 27-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn in view of Applicant’s amendment.
New Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 14-19, 27-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Applicant amended the claims to recite “wherein the M2-2 protein has a PDZ-binding motif having an amino acid sequence of SEQ ID NO: 16, SEQ ID NO: 17, or SEQ ID NO: 16 and SEQ ID NO: 17.”
It is not clear whether SEQ ID NO: 16, SEQ ID NO: 17 are in alternative for option 1 and SEQ ID NO: 16 and SEQ ID NO: 17 must be present together for option 2. 
Clarification and/or correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 14-19, 27-44 are rejected under 35 U.S.C. 101 because they are drawn to naturally occurring human metapneumovirus comprising naturally occurring motifs DEMI (SEQ ID NO: 16) and KEALSDGI (SEQ ID NO: 17). 
Chen et al. (Virology, 2016, p. 361-368) discloses human metapneumovirus comprising naturally occurring M2-2 PDZ motifs DEMI (SEQ ID NO: 16) and KEALSDGI (SEQ ID NO: 17) that are responsible for M2-2 mediated immune evasion. The present claims fail to recite any structural differences that distinguish the claimed human metapneumovirus from the human metapneumovirus that is found in nature. Chen et al. discloses that mutations in the DEMI and 
The recitation of “attenuated” does not necessarily result in the virus structure that is distinct from the structure found in nature. 
The recitation of “pharmaceutically acceptable carrier” does not help overcome the present rejection because the pharmaceutically acceptable carrier can be naturally occurring water. 
Thus, since the present claims fail to recite significantly more than the judicial exception, the present claims are rejected as reciting a product of nature. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 14-19, 27-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fouchier et al., (US Patent Application Publication 2003/0232061).
Fouchier et al. discloses live attenuated human metapneumovirus comprising M2-2 PDZ motifs comprising KEALSDGI (SEQ ID NO: 17) (see SEQ ID NO: 51 in Fouchier et al. and sequence alignment below). The claims are interpreted that SEQ ID NO: 16 or SEQ ID NOL 17 are required in alternative. 
Fouchier et al. discloses immunogenic compositions comprising live attenuated human metapneumovirus and an adjuvant, nucleic acids encoding the human metapneumovirus comprising KEALSDGI and methods of treating and eliciting an immune response in an individual (see paragraphs [0039-0044], [0086-0091], [0106], [0110], Table 1, and Example 14). 
Present SEQ ID NO: 17 and Fouchier’s SEQ ID NO: 51

  Query Match             100.0%;  Score 38;  DB 4;  Length 71;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEALSDGI 8
              ||||||||
Db         39 KEALSDGI 46

Thus by this disclosure Fouchier anticipates the present claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648